J-A27022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ERIN BOYLE AND STEPHEN BOYLE,              :   IN THE SUPERIOR COURT OF
    PARENTS AND NATURAL GUARDIANS              :        PENNSYLVANIA
    OF BB, A MINOR, AND IN THEIR               :
    OWN RIGHT                                  :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :   No. 728 EDA 2021
                                               :
                                               :
    MAIN LINE HEALTH, INC., MAIN LINE          :
    HOSPITALS, INC., MAIN LINE                 :
    HEALTHCARE, AND SCOTT BAILEY,              :
    MD                                         :

                Appeal from the Order Entered March 16, 2021
     In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): No. 2019-15082


BEFORE: PANELLA, P.J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                         FILED JANUARY 10, 2022

       Erin and Stephen Boyle, parents and natural guardians of B.B., a minor,

(collectively, “the Boyles”), appeal from the order entered March 16, 2021, in

the Montgomery County Court of Common Pleas, striking their objections to

subpoenas filed by Main Line Health, Inc., Main Line Hospitals, Inc., Main Line

Healthcare, and Scott Bailey, M.D. (collectively, “the Main Line Defendants”).1

The Boyles argue the trial court erred when it struck their objections because

the subpoenas sought Stephen Boyle’s mental health records, which are


____________________________________________


1As will be discussed infra, the Boyles assert the order at issue is appealable
as a collateral order pursuant to Pa.R.A.P. 311.
J-A27022-21



protected by the psychiatrist-patient privilege.2 For the reasons below, we

reverse the order striking the Boyles’ objections and remand this case for

further proceedings.

        On June 6, 2019, the Boyles initiated this action by filing a complaint

against the Main Line Defendants seeking damages for injuries suffered by

their minor son, B.B., during his birth.3 The complaint asserted claims for

professional negligence — against both the doctor and hospital — negligent

infliction of emotional distress with regard to both Erin and Stephen Boyle,

and loss of consortium, with regard to Stephen Boyle only.             See Boyles’

Complaint, 6/6/19, at ¶¶ 38-54.                After the Main Line Defendants filed

preliminary objections, the Boyles filed an amended complaint on September

3, 2019, which removed Stephen Boyle’s claim for negligent infliction of

emotional distress, but retained his claims for damages for past and future

“emotional pain and suffering” and loss of consortium.            See Boyles’ First

Amended Complaint, 9/3/19, at ¶¶ 38, 54-58.

        During discovery, the Main Line Defendants served the Boyles with

notice of their intent to subpoena psychiatrists, Christine Huddleston, M.D.,

and Jane Mathisen, M.D., seeking Stephen Boyle’s complete medical records.

On November 23, 2020, the Boyles filed objections to the subpoenas claiming

____________________________________________


2   See 42 Pa.C.S. § 5944.

3The facts surrounding B.B.’s birth on September 2, 2017, and underlying the
Boyles’ claims, are not relevant to this appeal.


                                           -2-
J-A27022-21



that the records sought contained privileged information.4          See Boyles’

Objection to Defendants’ Subpoena Directed to Dr. Christie Huddleston

Pursuant to Rule 4009.12 at ¶¶ 5-7; Boyles’ Objection to Defendants’

Subpoena Directed to Jane Mathisen, MD, Pursuant to Rule 4009.12 at ¶¶ 5-

7. The Main Line Defendants filed a motion to strike the Boyles’ objections.

After argument, the trial court granted the motion to strike on March 16, 2021.

The Boyles filed a notice of appeal that same day.

       The following day, March 17, 2021, the Boyles filed an emergency

motion to stay the March 16th order pending their appeal. Thereafter, on

March 22, 2021, the trial court entered two orders: (1) an order granting

the stay pending oral argument scheduled for March 31st; and (2) an order

directing the Boyles to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal within 21 days, that is, by April 12, 2021.5         See

Orders. 3/22/21.

____________________________________________


4The Boyles asserted that “[t]he proper procedure for discovery of the medical
records requested by the subpoena[s] . . . is for [the Boyles’] counsel to review
the documents and the[n] provide the discoverable documents to the
Defendants[, along with] a privilege log [to] identify which, if any, documents
were not produced” and the reasons why they were not produced. Boyles’
Objection to Defendants’ Subpoena Directed to Dr. Christie Huddleston
Pursuant to Rule 4009.12, 11/23/20, at ¶ 2; Boyles’ Objection to Defendants’
Subpoena Directed to Jane Mathisen, MD, Pursuant to Rule 4009.12,
11/23/20, at ¶ 2.

5We note the trial court docket indicates that notice of the filing of both orders
was provided to the parties that same day pursuant to Pa.R.C.P. 236. See
Docket, 3/22/21; Pa.R.C.P. 236(a)(2), (b) (requiring the prothonotary to
(Footnote Continued Next Page)


                                           -3-
J-A27022-21



       Following oral argument on March 31st, the trial court entered an order

on April 5th, granting the Boyles’ motion to stay pending the outcome of this

appeal. On April 27, 2021, the trial court’s staff attorney emailed the Boyles’

attorney, inquiring as to the status of the Rule 1925(b) statement. That same

day, the Boyles filed a Rule 1925(b) statement in the trial court.

       On May 31, 2021, the trial court issued an opinion, suggesting that the

Boyles waived all of their claims by failing to file a timely Rule 1925(b)

statement. See Trial Ct. Op., 5/31/21, at 3. The court noted that the Boyles

only filed their concise statement after the judge’s law clerk reached out to

the parties. Id. Alternatively, the trial court asserted the order on appeal is

interlocutory, and not appealable as of right. See id. at 3. Furthermore, the

trial court opined the order did not qualify as a collateral order, immediately

appealable pursuant to Pa.R.A.P. 313(b). See id. at 4-6. The court found

that Stephen Boyle waived any psychiatrist-patient privilege “[b]y placing his

mental and emotional health at issue in this action.” Id. at 6. Thus, the court

suggested we quash this appeal.

       On June 16, 2021, the Main Line Defendants filed an Application to

Quash with this Court alleging that the order on appeal is interlocutory and

does not qualify as a collateral order, and that the Boyles waived all claims for

review by failing to file a timely Pa.R.A.P. 1925(b) statement. See Main Line

____________________________________________


provide written notice of entry of order to each party’s attorney and “note in
the docket the giving of the notice”).


                                           -4-
J-A27022-21



Defendants’ Application to Quash Appeal and to Suspend Briefing Schedule,

6/16/21, at 2-3. Following receipt of the Boyles’ response, this Court issued

a per curiam order on September 24th, denying the application to quash

without prejudice to the Main Line Defendants’ right to reassert the issue in

their appellate brief. See Order, 9/24/21.

      The Boyles raise the following two, related issues on appeal:

      1. Whether the trial court erred when it granted [Main Line
         Defendants’[ ] Motion to Strike the Boyles’ Objections to
         Defendants’[ ] Proposed Subpoena to psychiatrist Jane
         Mathisen, M.D., because the subpoena seeks Stephen Boyle’s
         mental health records from his psychiatrist, which could and/or
         do contain privileged information pursuant to 42 Pa.C.S. §
         5944 (psychiatrist-patient privilege)[?] Having dismissed his
         claim for negligent infliction of emotional distress, and in
         accordance with binding Superior Court precedent, Stephen
         Boyle has not waived the psychiatrist-patient privilege.

      2. Whether the trial court erred when it granted [Main Line]
         Defendants’[ ] Motion to Strike the Boyles’ Objections to
         Defendants’[ ] Proposed Subpoena to psychiatrist Christie
         Huddleston, M.D., because the subpoena seeks Stephen
         Boyle’s mental health records from his psychiatrist, which could
         and/or do contain privileged information pursuant to 42 Pa.C.S.
         § 5944 (psychiatrist-patient privilege)[?] Having dismissed his
         claim for negligent infliction of emotional distress, and in
         accordance with binding Superior Court precedent, Stephen
         Boyle has not waived the psychiatrist-patient privilege.

Boyles’ Brief at 4.




                                     -5-
J-A27022-21



       Preliminarily, we must determine whether this appeal is properly before

us.6 Generally, “an appellate court’s jurisdiction extends only to review of

final orders.”     Shearer v. Hafer, 177 A.3d 850, 855 (Pa. 2018).                “In

Pennsylvania, final orders are those which (1) dispose of all claims and all

parties, (2) are explicitly defined as final orders by statute, or (3) are certified

as final orders by the trial court or other reviewing body.” Id. at 856, citing

Pa.R.A.P. 341.

       However, Pennsylvania also permits the appeal of collateral orders

pursuant to Pa.R.A.P. 313. Rule 313 provides for an appeal as of right from

a collateral order, which is defined as “[1] an order separable from and

collateral to the main cause of action where [2] the right involved is too

important to be denied review and [3] the question presented is such that if

review is postponed until final judgment in the case, the claim will be

irreparably lost.” Pa.R.A.P. 313(a)-(b). Under the second prong, “a right is

important if ‘the interests that would go unprotected without immediate

appeal are significant relative to the efficiency interests served by the final

order rule[,]’” and the right “implicate[s] interests ‘deeply rooted in public

policy [and] going beyond the particular litigation at hand.’” Shearer, 177

A.3d at 858-59         (citations   omitted).    Furthermore, “[t]he     courts    of

Pennsylvania have uniformly held that, if an appellant asserts that the trial
____________________________________________


6 In their appellee brief, the Main Line Defendants reasserted both of the
claims raised in their Motion to Quash. See Main Line Defendants’ Brief at
15-24.


                                           -6-
J-A27022-21



court has ordered him to produce materials that are privileged, then Rule 313

applies.”    Farrell v. Regola, 150 A.3d 87, 95 (Pa. Super. 2016) (citation

omitted); see Gormley v. Edgar, 995 A.2d 1197, 1201 (Pa. Super. 2010)

(holding that a discovery order compelling release of mental health records

was appealable as a collateral order).

         Here, the Main Line Defendants do not dispute that the order at issue is

collateral from the main cause of action. See Main Line Defendants’ Brief at

22. Rather, they argue Stephen Boyle waived any confidentiality privilege by

putting his emotional and mental health at issue in his damages claim. 7     Id.

at 23.

         Conversely, the Boyles contend that under Pennsylvania law, the March

16th order is an immediately appealable collateral order. See Boyles’ Reply

Brief at 11. They insist that this Court has held discovery orders, which require

the release of documents alleged to be privileged, are immediately appealable.

See id. at 11-13, citing Commonwealth v. Harris, 32 A.3d 243, 251 (Pa.

2011) (“reaffirm[ing] . . . that orders overruling claims of privilege and

requiring disclosure are immediately appealable under Pa.R.A.P. 313”);

Gormley, 995 A.2d at 1201.



____________________________________________


7 The Main Line Defendants also contend the Boyles waived any argument as
to privilege because they failed to file a timely Pa.R.A.P. 1925(b) statement.
Main Line Defendants’ Brief at 22. As we conclude infra, the waiver provisions
of Rule 1925(b) do not apply here.



                                           -7-
J-A27022-21



      We find no authority supporting the Main Line Defendants’ assertion that

a trial court’s finding that an individual has waived a psychiatrist-patient

privilege is not appealable.    Rather, Pennsylvania law is clear that the

collateral order doctrine applies “when a party is ordered to produce materials

purportedly subject to a privilege.”       Farrell, 150 A.3d at 95 (citation

omitted).

      Here, the March 16th order is separate from and collateral to the main

cause of action, the psychiatrist-patient privilege is deeply rooted in public

policy and too important to be denied review, and the order clearly relates to

materials purportedly subject to a privilege, which would be irreparably lost

if review is postponed. See Pa.R.A.P. 313; see also Farrell, 150 A.3d at 95.

Thus, we conclude that the order on appeal is a collateral order, immediately

appealable to this Court.

      Having determined the collateral order doctrine applies, and we have

jurisdiction to consider the Boyles’ appeal, we must now consider whether the

Boyles have waived all of their claims by failing to file a timely Pa.R.A.P.

1925(b) statement. See Trial Ct. Op. at 3; Main Line Defendants’ Brief at 15-

21.

      When ordered to do so by the trial court, an appellant must file a timely

Rule 1925(b) statement to preserve issues for appellate review. See Greater

Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 225

(Pa. Super. 2014) (en banc). It is well-settled that any issues not raised in a

timely Rule 1925(b) statement are waived on appeal. See Commonwealth

                                     -8-
J-A27022-21



v. Lord, 719 A.2d 306, 309 (Pa. 1998); see also Pa.R.A.P. 1925(b)(4)(vii).

This Court has no discretion to review the merits of an untimely Rule 1925(b)

statement “based solely on the trial court’s decision to address the merits of

those untimely raised issues” in its opinion. Greater Erie, 88 A.3d at 225.

Nevertheless, “[i]n determining whether an appellant has waived his issues

on appeal based on non-compliance with Pa.R.A.P. 1925, it is the trial court’s

order that triggers an appellant’s obligation . . . therefore, we look first to the

language of that order.” Rahn v. Consol. Rail Corp., 254 A.3d 738, 745–46

(Pa. Super. 2021) (citations omitted). Accordingly, when the court’s order “is

inconsistent with the requirements of Rule 1925(b)(3)(iii), we hold that the

waiver provisions of subsection (b)(4)(vii) do not apply.” Id. at 746.

      In the present case, the Main Line Defendants contend the Boyles

waived all their issues on appeal by failing to timely file their concise statement

of errors complained of on appeal in violation of Rule 1925(b). They argue

that under Greater Erie, waiver is automatic where a 1925(b) concise

statement is untimely filed, and that, in any event, the Boyles did not request

to file their statement nunc pro tunc. See Main Line Defendants’ Brief at 16-

17.

      In response, the Boyles allege that while they “technically failed to file

a timely” statement, they satisfied the purpose of the rule via their motion for

stay pending appeal. Boyles’ Reply Brief at 6-7. Indeed, they insist that “[t]o

be successful on their Motion to Stay[, they] were required to make a showing

of strong likelihood” of the merits of their appeal. Id. at 7. Thus, that filing,

                                       -9-
J-A27022-21



and subsequent argument, “served the same practical purpose of a Rule

1925(b) statement[.]” Id. at 9. Further, the Boyles emphasize that the trial

court entered two orders on March 22, 2021 — one concerning the motion to

stay, and the other concerning the concise statement. Based on an email

from the trial court’s staff attorney, which referred to the motion to stay, the

Boyles assert they believed that it was the only order entered that date. Id.

at 9 n.2. They further claim that when they received an email from the staff

attorney on April 27th questioning the status of the concise statement, they

filed the statement a few hours later. Id. at 9-10. Moreover, they allege that

the trial court was able to meaningfully address the substantive merits of their

appeal in its 1925(a) opinion.

      As noted above, in determining whether there has been waiver due to a

late-filed 1925(b) statement, this Court will first consider whether the Order

instructing the appellant to file the statement complied with Rule 1925(b)(3).

In this case, the trial court’s order stated:

             AND NOW, this 22nd day of March, 2021, pursuant to
      Pennsylvania Rule of Appellate Procedure No. 1925(b), the [c]ourt
      hereby ORDERS and DIRECTS the [Boyles], to file of record in
      this [c]ourt, and to serve a copy upon the undersigned Judge, a
      concise statement of the errors complained of on appeal with
      respect to the Order entered on March 16, 2021. The
      [Boyles] shall file and serve this statement pursuant to Pa.R.A.P.
      1925(b)(1), no later than twenty-one (21) days from entry of
      this Order on the docket. The [Boyles] are cautioned that any
      issue not properly included in the statement timely filed and
      served pursuant to Pa.R.A.P. 1925 (b) shall be deemed waived.

Order to File Concise Statement, 3/22/21.



                                      - 10 -
J-A27022-21



       Here, although the trial court’s order is generally compliant with

1925(b)(3), it fails to designate “the place the appellant can serve the

Statement in person and the address to which the appellant can mail the

Statement”      as   required     by   Subsection   (b)(3)(iii).   See   Pa.R.A.P.

1925(b)(3)(iii).     Because the trial court’s order is inconsistent with the

requirements of the Rule, we conclude “the waiver provisions of subsection

(b)(4)(vii) do not apply.”8 Berg v. Nationwide Mut. Ins. Co., Inc., 6 A.3d

1002, 1011 (Pa. 2010) (plurality).



____________________________________________


8 The Dissent insists that, pursuant to this Court’s en banc decision in Greater
Erie, we are constrained to conclude the Boyles have waived all issues on
appeal by filing an untimely Rule 1925(b) statement. See Dissenting
Statement at 1-4. The Dissent further reasons that the holdings in Rahn and
Berg do not control under the facts of this case. Rather, the Dissent would
limit the application of those decisions to appeals in which the appellant
submitted a timely Rule 1925(b) statement, but failed to properly serve the
statement on the trial court. See Dissenting Statement at 2-3. In other
words, the court’s failure to comply with the notice requirements in subsection
(b)(3) would provide an avenue for relief only if the defect in the appellant’s
statement was the result of the court’s omission.

       We disagree. Rule 1925(b)(3) states that a trial court’s order “directing
the filing and service of a Statement shall specify” four specific things: (1)
the number of days the appellant has to file the Statement; (2) that the
Statement must be filed of record; (3) that the Statement must be served on
the trial judge, and must include the place and address to effectuate that
service; and (4) that any issue not included in the Statement will be waived.
Pa.R.A.P. 1925(b)(3)(i)-(iv) (emphasis added). Moreover, the Note to Rule
1925 further emphasizes that Subparagraph (b)(3) “specifies what the judge
must advise appellants when ordering a Statement.” Pa.R.A.P. 1925, Note
(emphasis added). It would be fundamentally unfair to require appellants to
strictly comply with the requirements of Rule 1925, but not require the same
diligence from the trial court requesting a Rule 1925(b) statement.


                                          - 11 -
J-A27022-21



      As we have determined the Boyles did not waive their claims on appeal,

we may now proceed to the merits of the substantive issues raised. Here, the

Boyles’ claims concern a discovery order. “In reviewing the propriety of a

discovery order, we determine whether the trial court committed an abuse of

discretion and, to the extent that we are faced with questions of law, our scope

of review is plenary.” T.M. v. Elwyn, Inc., 950 A.2d 1050, 1058 (Pa. Super.

2008).

      The trial court determined the subpoenaed mental health records at

issue were discoverable because Stephen Boyle waived any psychiatrist-

patient privilege he may have had when he “plac[ed] his mental and emotional

health at issue in this action[.]” Trial Ct. Op. at 6. In doing so, the court cited

the following allegations:

      1. In paragraph 38 of the First Amended Complaint, [the Boyles]
         state that they “. . . will be deprived of the services and society
         of their son BB and have in the past and will in the future
         continue to suffer the emotional pain and suffering,
         upset and mental distress associated with raising,
         parenting and caring for their son who suffered severe and
         devastating permanent injuries.”            Plaintiffs are seeking
         damages relating to their past and continuing emotional
         distress.

      2. In Count V of the First Amended Complaint, Plaintiff Stephen
         Boyle alleges a claim for loss of consortium for which he is
         seeking damages.

      3. Annexed as Exhibit E to Defendant’s Motion to Strike Plaintiffs’
         Objections, is an excerpt from a transcript of a deposition held
         on October 26, 2020, of Plaintiff Stephen Boyle. At the
         deposition, Plaintiff Stephen Boyle testified that he “remembers
         getting instantly anxious and frightened and confused”
         in the delivery room and left until after the delivery.


                                      - 12 -
J-A27022-21


      4. Also from the deposition transcript, Plaintiff Stephen Boyle
         testified that their child’s injuries have impacted his
         relationship with his wife and that he and his wife were
         overwhelmed with caring for the child and do not always agree
         on what to do.

      5. In the deposition, Plaintiff Stephen Boyle also indicated that
         this experience has impacted his ability to reconnect with his
         wife. Further, that they are struggling to get back a marital,
         physical relationship.

Trial Ct. Op. at 5 (record citations omitted and emphasis added).          Citing

Gormley v. Edgar, supra, the trial court concluded that “[b]y making these

type[s] of claims of mental and emotional distress, Plaintiff Stephen Boyle has

waived the privilege of confidentiality as to his psychiatric records[.]” Id.

      The Boyles argue, however, that they did not allege Stephen Boyle

suffered any mental injury, severe emotional trauma requiring treatment, or

psychiatric/psychological conditions, as would be required to find a waiver of

the privilege.   See Boyles’ Brief at 22. They emphasize that, pursuant to

Gormley, “[a] litigant does not put their mental health or mental condition at

issue when they make general assertions of emotional or mental pain and

suffering. See Boyles’ Brief at 20. Here, the Boyles contend Stephen Boyle’s

claim for “emotional injury” resulting from his caring for a child is the type of

general “emotional pain and suffering any parent [in his situation] would

experience.” Id. at 22. He did not allege the aggravation of a pre-existing

mental condition, nor did he claim he suffers from any diagnosed mental

disorder. Id.    Moreover, the Boyles emphasize that they removed Stephen

Boyle’s



                                     - 13 -
J-A27022-21



       claim for negligent infliction of emotional distress in the amended

complaint. Id. With regard to the consortium claim, the Boyles note that

they have been “unable to find any case in Pennsylvania that supports the

proposition that the psychiatrist-patient privilege is waived where a plaintiff

makes a claim for loss of consortium.” Id. at 23. Accordingly, the Boyles

argue the trial court erred in granting the Main Line Defendants’ motion to

strike their objections to the subpoenas at issue “without an opportunity by

the Boyles’ counsel to redact or remove privileged information.” Id. at 23-

24.

      The psychiatrist-patient privilege protects confidential information

shared between a psychologist or psychiatrist and his client. See 42 Pa.C.S.A.

§ 5944.    However, as this Court held in Gormley, “[t]he privilege is not

absolute[, and] may be waived in civil actions ‘where the client places the

confidential information at issue in the case.’” Gormley, 995 A.2d at 1204

(citation omitted). The Gormley decision, upon which both parties rely, is

instructive.

      In that case, the plaintiff filed a lawsuit seeking damages for personal

injuries she sustained in a car accident. Gormley, 995 A.2d at 1200. During

discovery, the defendant subpoenaed some of the plaintiff’s medical records,

including those related to an emergency room visit in March of 2005.       Id.

After the plaintiff’s objection to the subpoena was stricken, she provided a

“privilege log” asserting that she was withholding those specific records as

privileged mental health records. Id. The defendant filed a motion to compel

                                    - 14 -
J-A27022-21



the plaintiff to release the records, which, following an in camera hearing, the

court granted. Id. The plaintiff filed an appeal to this Court. Id.

      On appeal, this Court affirmed, concluding “the trial court did not abuse

its discretion in holding [the plaintiff] had waived any privilege in the records

and that they were subject to disclosure.” Gormley, 995 A.2d 1206. The

Gormley Court stated that “general averments of shock, mental anguish

and humiliation . . . neither place a party’s mental condition at issue nor result

in a waiver of privilege.”     Id. at 1205 (emphasis added).         However, it

explained:

      In contrast, allegations of mental injury, severe emotional trauma
      requiring treatment, or psychiatric/psychological conditions may,
      if otherwise relevant, result in a waiver of privilege protecting
      confidential communications pertaining to prior treatment for
      those conditions.

Id.

      Although the plaintiff in Gormley insisted she did not intend to present

psychiatric testimony at trial, the trial court “focused” on the following

allegation in her complaint:

      that, as a result of [the defendant’s] negligence, she . . . has been
      unable to attend to her usual duties and occupations, avocations
      and enjoyment of life, all to her great loss, frustration and
      anxiety, and she may continue to be so disabled for an indefinite
      time in the future.

Id. at 1204 (record citation omitted and emphasis added). This Court agreed

that the plaintiff “directly placed her mental condition at issue when she

alleged she suffered from anxiety[ — a recognized mental condition —] as a

result of the accident[,]” and concluded it would be “unfair for [her] to seek

                                     - 15 -
J-A27022-21



recovered for anxiety if that mental issue predated the accident.” Id. at 1206

(footnote omitted).

      In the present case, however, we conclude that Stephen Boyle did not

directly place his mental condition at issue by making allegations of anxiety,

mental   injury,   severe   emotional    trauma     requiring   treatment,    or

psychiatric/psychological conditions.   See Gormley, 995 A.2d at 1205-06.

Rather, Stephen Boyle’s allegation of “emotional pain and suffering, upset and

mental distress associated with raising, parenting and caring for [his] son who

suffered severe and devastating permanent injuries,” is a general averment

similar to those in Gormley, that this Court found did not place the party’s

mental condition at issue or result in a waiver of privilege.      Boyles’ First

Amended Complaint at ¶¶ 38; Gormley, 995 A.2d at 1205.              Further, his

deposition   testimony   that   he   remembers    getting   instantly   anxious,

frightened, and confused in the delivery room is not a claim that he suffers

from the mental disorder of anxiety. See Trial Ct. Op., at 5. Lastly, neither

the trial court, nor the Main Line Defendants, provide any authority to support

the argument that a party waives any psychiatrist-patient privilege by simply

asserting a loss of consortium claim.

      Accordingly, we are constrained to conclude the trial court’s finding that

Stephen Boyle waived his psychiatrist-patient privilege is not supported by the

record. Therefore, we vacate the court’s order striking the Boyles’ objections

to the subpoenas of psychiatrists, Christine Huddleston, M.D., and Jane




                                     - 16 -
J-A27022-21



Mathisen, M.D., and remand the case to the trial court for further proceedings

consistent with this Memorandum.

      Order vacated. Case remanded. Jurisdiction relinquished.

      President Judge Panella joins the Memorandum.

      Judge Dubow files a Dissenting Statement.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2022




                                    - 17 -